UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	November 30, 2015 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 11/30/15 (Unaudited) COMMON STOCKS (99.6%) (a) Shares Value Australia (5.0%) Challenger, Ltd. 838,700 $5,130,486 Fairfax Media, Ltd. 6,664,614 4,298,974 Flight Centre Travel Group, Ltd. 86,530 2,257,352 JB Hi-Fi, Ltd. 310,080 4,340,373 Primary Health Care, Ltd. 1,182,504 2,750,218 Qantas Airways, Ltd. 1,539,725 4,038,521 Seven West Media, Ltd. 7,825,486 3,998,718 Austria (0.7%) voestalpine AG 119,347 3,883,758 Belgium (2.3%) bpost SA 169,474 4,118,327 Colruyt SA 49,465 2,451,099 Delhaize Group 55,925 5,603,272 Canada (5.2%) CI Financial Corp. 248,500 5,906,166 Cogeco Cable, Inc. 55,100 2,677,742 Genworth MI Canada, Inc. (S) 152,700 3,369,702 Home Capital Group, Inc. (S) 123,200 3,040,677 InnVest Real Estate Investment Trust (R) 710,000 2,956,007 Quebecor, Inc. Class B 185,100 4,583,666 Transcontinental, Inc. Class A 354,200 5,736,902 China (1.7%) Geely Automobile Holdings, Ltd. 10,995,000 5,754,022 Skyworth Digital Holdings, Ltd. 4,837,205 3,179,328 Denmark (2.0%) DSV A/S 122,930 4,780,674 NKT Holding A/S 33,617 1,661,080 Topdanmark A/S (NON) 153,303 4,261,884 Faroe Islands (0.2%) Bakkafrost P/F 48,125 1,309,648 Finland (1.4%) Stora Enso OYJ Class R 318,803 3,149,372 Tieto OYJ 183,535 4,681,080 France (4.3%) BioMerieux 16,226 1,861,792 Elior 95,437 1,845,261 Eurazeo SA 67,821 4,559,488 Faurecia 143,599 5,390,593 Ipsen SA 30,194 1,938,652 Saft Groupe SA 47,663 1,456,866 Technicolor SA (S) 795,927 5,968,967 Germany (5.1%) Draegerwerk AG & Co., KGaA (Preference) 32,766 2,432,671 Duerr AG 64,393 5,564,534 Gerresheimer AG 46,993 3,669,168 OSRAM Licht AG 113,662 4,798,779 STADA Arzneimittel AG 50,084 1,912,393 TUI AG (London Exchange) 287,476 4,771,300 TUI AG (Xetra Exchange) 263,203 4,379,871 Greece (0.4%) Mytilineos Holdings SA 478,059 2,106,238 Hong Kong (1.7%) Dah Sing Financial Holdings 704,400 3,646,037 Techtronic Industries Co., Ltd. 1,306,500 5,316,312 Ireland (2.4%) Permanent TSB Group Holdings PLC (NON) 1,321,118 6,526,886 Smurfit Kappa Group PLC 235,950 6,446,715 Italy (5.1%) A2A SpA 2,271,214 3,191,535 Azimut Holding SpA 57,974 1,480,471 Banca Popolare dell'Emilia Romagna SC 505,880 3,888,396 Banca Popolare di Milano Scarl 5,595,504 5,421,238 DiaSorin SpA 31,509 1,619,266 Mediaset SpA 962,364 4,231,861 Recordati SpA 190,166 4,727,644 Salini Impregilo SpA 720,450 3,125,451 Japan (25.4%) ADEKA Corp. 357,800 5,296,011 AIN Holdings, Inc. 121,000 5,669,480 Dowa Holdings Co., Ltd. 498,000 3,820,346 Fuji Electric Co., Ltd. 1,046,000 4,822,272 Fuji Machine Manufacturing Co., Ltd. 293,700 2,922,319 Fujitsu General, Ltd. 327,000 4,339,508 Hazama Ando Corp. 552,900 3,106,250 Hisamitsu Pharmaceutical Co., Inc. 72,900 3,112,698 Japan Airlines Co., Ltd. 164,700 5,638,650 Japan Petroleum Exploration Co. 140,200 3,905,096 Kaken Pharmaceutical Co., Ltd. 18,500 1,305,990 Kurita Water Industries, Ltd. 197,700 4,269,933 Kuroda Electric Co., Ltd. 229,400 4,386,901 KYORIN Holdings, Inc. 142,300 2,688,612 Maeda Road Construction Co., Ltd. 288,000 4,808,173 Mandom Corp. 123,800 4,978,605 Maruichi Steel Tube, Ltd. 181,100 5,020,700 Miraca Holdings, Inc. 92,200 4,101,346 Namco Bandai Holdings, Inc. 216,100 4,817,482 Sawai Pharmaceutical Co., Ltd. 77,700 4,460,255 Shinsei Bank, Ltd. 1,311,000 2,494,180 Shionogi & Co., Ltd. 131,700 5,809,837 Showa Corp. 468,000 4,530,080 Stanley Electric Co., Ltd. 192,500 4,239,986 Sumitomo Bakelite Co., Ltd. 1,107,000 4,644,701 Sumitomo Forestry Co., Ltd. 378,600 5,106,617 Sumitomo Warehouse Co., Ltd. (The) 508,000 2,705,517 Suzuken Co., Ltd. 148,050 5,783,753 Taikisha, Ltd. 197,500 4,697,636 Takuma Co., Ltd. 470,000 3,941,787 Tokai Rika Co., Ltd. 192,600 4,453,368 TS Tech Co., Ltd. 167,200 4,697,243 Netherlands (0.6%) PostNL NV (NON) 974,819 3,257,715 New Zealand (1.5%) Air New Zealand, Ltd. 2,700,151 4,839,286 Spark New Zealand, Ltd. 1,437,227 3,157,779 Norway (2.3%) Norsk Hydro ASA 507,150 1,960,778 Salmar ASA 302,565 5,083,049 SpareBank 1 SR-Bank ASA 570,197 2,539,152 Storebrand ASA (NON) 724,437 2,669,161 Portugal (0.7%) CTT-Correios de Portugal SA 394,554 3,650,912 Singapore (0.6%) Great Eastern Holdings, Ltd. 217,900 3,279,203 South Africa (1.1%) Mondi PLC 263,889 6,136,519 South Korea (0.3%) Hyundai Home Shopping Network Corp. 18,535 1,822,767 Spain (0.6%) Enagas SA 101,535 3,026,278 Sweden (1.2%) JM AB 147,034 4,290,416 Modern Times Group MTG AB Class B 66,985 1,976,879 Switzerland (5.0%) Bucher Industries AG 18,990 4,319,055 Clariant AG 250,168 4,612,613 Forbo Holding AG 4,587 5,073,632 Georg Fischer AG 6,982 4,550,159 Partners Group Holding AG 10,112 3,651,269 Swiss Life Holding AG 19,331 4,875,730 Taiwan (4.8%) ASUSTeK Computer, Inc. 436,000 3,602,765 Catcher Technology Co., Ltd. 487,000 4,700,146 Highwealth Construction Corp. 1,638,000 2,005,284 Innolux Corp. 5,602,000 1,709,447 Pegatron Corp. 3,405,000 8,953,592 Teco Electric and Machinery Co., Ltd. 4,939,000 3,844,681 TSRC Corp. 1,921,160 1,172,539 United Kingdom (17.1%) Aberdeen Asset Management PLC 714,504 3,437,105 Afren PLC (F) (NON) (S) 4,060,504 6 Ashmore Group PLC (S) 963,067 3,662,447 Barratt Developments PLC 619,612 5,608,514 Beazley PLC 962,667 5,706,695 Bellway PLC 113,337 4,465,427 Berkeley Group Holdings PLC 111,457 5,390,154 Britvic PLC 423,189 4,573,090 Dialog Semiconductor PLC (NON) (S) 84,114 3,140,688 Galliford Try PLC 112,244 2,471,519 Henderson Group PLC 884,783 4,114,978 Inchcape PLC 330,773 3,918,161 Jupiter Fund Management PLC 889,583 6,305,099 Man Group PLC 1,748,594 4,297,963 Mitie Group PLC 376,609 1,809,968 Next PLC 41,787 4,984,480 Pace PLC 875,687 5,257,021 Persimmon PLC 173,557 5,005,695 Savills PLC 531,965 7,194,704 Schroders PLC 111,647 5,037,817 Tate & Lyle PLC 199,920 1,776,486 Thomas Cook Group PLC (NON) 2,092,335 3,778,365 United States (0.9%) Aspen Insurance Holdings, Ltd. 97,914 4,946,615 Total common stocks (cost $508,958,352) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2.125%, August 15, 2021 (i) $141,000 $144,244 2.000%, February 15, 2025 (i) 30,000 29,640 Total U.S. treasury obligations (cost $173,884) SHORT-TERM INVESTMENTS (3.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.27% (d) Shares 12,581,615 $12,581,615 Putnam Short Term Investment Fund 0.16% (AFF) Shares 2,085,515 2,085,515 U.S. Treasury Bills 0.06%, April 7, 2016 (SEGSF) $319,000 318,929 U.S. Treasury Bills 0.15%, February 18, 2016 (SEGSF) 141,000 140,955 U.S. Treasury Bills 0.15%, February 11, 2016 (SEGSF) 191,000 190,943 U.S. Treasury Bills 0.03%, February 4, 2016 (SEGSF) 171,000 170,991 U.S. Treasury Bills 0.10%, January 21, 2016 (SEGSF) 280,000 279,962 U.S. Treasury Bills 0.10%, January 14, 2016 (SEGSF) 189,000 188,977 Total short-term investments (cost $15,957,887) TOTAL INVESTMENTS Total investments (cost $525,090,123) (b) FORWARD CURRENCY CONTRACTS at 11/30/15 (aggregate face value $223,388,875) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/16/15 $2,339,103 $2,507,531 $(168,428) Euro Sell 12/16/15 2,339,103 2,479,460 140,357 Barclays Bank PLC Euro Buy 12/16/15 4,146,144 4,395,027 (248,883) Euro Sell 12/16/15 4,146,144 4,443,356 297,212 Hong Kong Dollar Buy 2/17/16 6,691,777 6,694,043 (2,266) Japanese Yen Sell 2/17/16 2,823,304 2,846,156 22,852 Singapore Dollar Buy 2/17/16 1,045,433 1,052,534 (7,101) Swiss Franc Buy 12/16/15 3,008,201 3,187,424 (179,223) Citibank, N.A. Danish Krone Sell 12/16/15 247,504 247,023 (481) Euro Buy 12/16/15 4,187,365 4,487,531 (300,166) Euro Sell 12/16/15 4,187,365 4,222,825 35,460 Japanese Yen Sell 2/17/16 767,609 783,947 16,338 Credit Suisse International British Pound Buy 12/16/15 1,512,145 1,536,747 (24,602) British Pound Sell 12/16/15 1,512,145 1,541,683 29,538 Canadian Dollar Sell 1/20/16 1,318,267 1,329,599 11,332 Euro Buy 12/16/15 3,109,080 3,332,244 (223,164) Euro Sell 12/16/15 3,109,080 3,295,657 186,577 Japanese Yen Sell 2/17/16 4,220,287 4,308,876 88,589 New Zealand Dollar Sell 1/20/16 6,686,614 6,491,929 (194,685) Norwegian Krone Sell 12/16/15 4,568,273 4,740,630 172,357 Swedish Krona Buy 12/16/15 1,549,460 1,559,611 (10,151) Swiss Franc Buy 12/16/15 3,174,167 3,362,342 (188,175) Deutsche Bank AG Australian Dollar Buy 1/20/16 1,882,644 1,831,271 51,373 British Pound Buy 12/16/15 2,695,655 2,784,739 (89,084) Euro Buy 12/16/15 1,629,900 1,627,881 2,019 Goldman Sachs International British Pound Buy 12/16/15 2,291,864 2,336,662 (44,798) British Pound Sell 12/16/15 2,291,864 2,329,228 37,364 Danish Krone Sell 12/16/15 2,701,002 2,843,438 142,436 HSBC Bank USA, National Association Canadian Dollar Buy 1/20/16 3,882,166 3,928,102 (45,936) Euro Buy 12/16/15 4,917,707 5,262,328 (344,621) JPMorgan Chase Bank N.A. British Pound Buy 12/16/15 1,797,555 1,807,274 (9,719) British Pound Sell 12/16/15 1,797,555 1,814,728 17,173 Euro Buy 12/16/15 3,290,450 3,526,399 (235,949) Euro Sell 12/16/15 3,290,450 3,488,132 197,682 Japanese Yen Sell 2/17/16 3,041,754 3,106,443 64,689 Norwegian Krone Sell 12/16/15 5,142,416 5,420,165 277,749 Singapore Dollar Buy 2/17/16 1,138,763 1,146,122 (7,359) Swedish Krona Buy 12/16/15 4,778,157 4,964,272 (186,115) Swiss Franc Buy 12/16/15 1,833,794 1,944,041 (110,247) State Street Bank and Trust Co. British Pound Buy 12/16/15 14,717,809 14,931,159 (213,350) British Pound Sell 12/16/15 14,717,809 15,006,816 289,007 Euro Buy 12/16/15 11,984,479 12,483,742 (499,263) Euro Sell 12/16/15 11,984,479 12,783,010 798,531 Israeli Shekel Buy 1/20/16 4,362,487 4,302,902 59,585 Japanese Yen Sell 2/17/16 3,488,032 3,561,353 73,321 Swedish Krona Buy 12/16/15 5,014,726 5,211,329 (196,603) Swiss Franc Buy 12/16/15 2,236,937 2,369,624 (132,687) UBS AG Australian Dollar Buy 1/20/16 1,454,220 1,416,573 37,647 British Pound Buy 12/16/15 4,389,136 4,460,402 (71,266) British Pound Sell 12/16/15 4,389,136 4,391,219 2,083 Euro Buy 12/16/15 3,674,011 3,894,184 (220,173) Euro Sell 12/16/15 3,674,011 3,938,004 263,993 Japanese Yen Sell 2/17/16 1,665,622 1,700,918 35,296 Swiss Franc Buy 12/16/15 5,399,137 5,730,689 (331,552) WestPac Banking Corp. Canadian Dollar Buy 1/20/16 5,920,033 5,971,029 (50,996) Japanese Yen Sell 2/17/16 2,182,663 2,228,522 45,859 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $538,709,777. (b) The aggregate identified cost on a tax basis is $525,925,857, resulting in gross unrealized appreciation and depreciation of $89,611,843 and $62,989,361, respectively, or net unrealized appreciation of $26,622,482. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $759,082 $16,429,815 $15,103,382 $1,017 $2,085,515 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $12,581,615, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $11,889,530. which includes an amount for securities that are deemed worthless at period end. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,265,934 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 25.9% Financials 21.6 Industrials 19.9 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $124,488 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,262,071 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,150,489 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $26,814,642 $— Austria 3,883,758 —	— Belgium 12,172,698 —	— Canada 28,270,862 —	— China —	8,933,350 — Denmark 10,703,638 —	— Faroe Islands 1,309,648 —	— Finland 7,830,452 —	— France 23,021,619 —	— Germany 27,528,716 —	— Greece 2,106,238 —	— Hong Kong —	8,962,349 — Ireland 12,973,601 —	— Italy 27,685,862 —	— Japan —	136,575,332 — Netherlands 3,257,715 —	— New Zealand —	7,997,065 — Norway 12,252,140 —	— Portugal 3,650,912 —	— Singapore —	3,279,203 — South Africa 6,136,519 —	— South Korea —	1,822,767 — Spain 3,026,278 —	— Sweden 6,267,295 —	— Switzerland 27,082,458 —	— Taiwan —	25,988,454 — United Kingdom 91,936,376 —	6 United States 4,946,615 —	— Total common stocks 6 U.S. treasury obligations — 173,884 — Short-term investments 2,085,515 13,872,372 — Totals by level $6 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(940,624) $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $3,396,419 $4,337,043 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$252,900,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $140,357 $320,064 $51,798 $488,393 $53,392 $179,800 $— $557,293 $1,220,444 $339,019 $45,859 $3,396,419 Total Assets $140,357 $320,064 $51,798 $488,393 $53,392 $179,800 $— $557,293 $1,220,444 $339,019 $45,859 $3,396,419 Liabilities: Forward currency contracts# 168,428 437,473 300,647 640,777 89,084 44,798 390,557 549,389 1,041,903 622,991 50,996 4,337,043 Total Liabilities $168,428 $437,473 $300,647 $640,777 $89,084 $44,798 $390,557 $549,389 $1,041,903 $622,991 $50,996 $4,337,043 Total Financial and Derivative Net Assets $(28,071) $(117,409) $(248,849) $(152,384) $(35,692) $135,002 $(390,557) $7,904 $178,541 $(283,972) $(5,137) $(940,624) Total collateral received (pledged)##† $(28,071) $(110,919) $(248,849) $(119,892) $— $124,488 $(289,934) $— $173,884 $(268,889) $— Net amount $— $(6,490) $— $(32,492) $(35,692) $10,514 $(100,623) $7,904 $4,657 $(15,083) $(5,137) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2016
